Citation Nr: 0107114	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for esophageal reflux 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the RO that, 
inter alia, denied service connection for esophageal reflux 
disease.  The veteran timely perfected an appeal of that 
decision.


REMAND

In the veteran's October 1998 substantive appeal (filed via a 
VA Form 9, Appeal to the Board of Veterans' Appeals), he 
indicated his desire for a Board hearing in Washington, DC.  
Such hearing was scheduled for February 14, 2001.  However, 
on February 13, 2001, the veteran notified his representative 
that due to recent surgery, he could not make the trip to 
Washington.  His representative subsequently filed a motion 
for a new hearing (travel board hearing), and that motion was 
granted by the undersigned Board Member on March 6, 2001.

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
Board hearing at the RO at the soonest 
available opportunity, with notice to the 
veteran (at his last known address of 
record) and his representative.  Unless 
the veteran clearly indicates 
(preferably, in a signed writing) that he 
no longer desires such a hearing, the 
hearing should be held, and the claims 
file should be returned to the Board in 
accordance with current applicable 
procedures.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


						(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

 

